818 F.Supp.2d 1381 (2011)
IN RE: MORGAN STANLEY SMITH BARNEY LLC WAGE AND HOUR EMPLOYMENT PRACTICES LITIGATION.
MDL No. 2280.
United States Judicial Panel on Multidistrict Litigation.
October 12, 2011.
Before JOHN G. HEYBURN II, Chairman, KATHRYN H. VRATIL, FRANK C. DAMRELL, JR., BARBARA S. JONES, PAUL J. BARBADORO, and MARJORIE O. RENDELL, Judges of the Panel.

TRANSFER ORDER
JOHN G. HEYBURN II, Chairman.
Before the Panel:[*] Pursuant to 28 U.S.C. § 1407, plaintiffs in four actions *1382 move to centralize this litigation in the Eastern District of New York. This litigation currently consists of five actions pending in four districts, as listed on Schedule A. Defendant Morgan Stanley Smith Barney LLC (Morgan Stanley) agrees that centralization is appropriate, but suggests centralization in the Central District of California or, alternatively, the District of Connecticut.
After considering all argument of counsel, we find that these actions involve common questions of fact, and that centralization in the District of New Jersey will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All responding parties agree that these actions share factual questions arising out of allegations that Morgan Stanley failed to pay "financial advisors" and "financial advisor trainees" overtime compensation and subjected such employees to unlawful deductions. It is undisputed that discovery in all actions will focus on defendants' company-wide compensation policies for its "financial advisors" and "financial advisor trainees." Accordingly, centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings, including with respect to class certification; and conserve the resources of the parties, their counsel, and the judiciary. See In re Foot Locker, Inc., Fair Labor Standards Act (FLSA) & Wage & Hour Litig., 787 F.Supp.2d 1364, 1365-66 (J.P.M.L.2011).
We are persuaded that the District of New Jersey is the most appropriate transferee district. Defendant advocates for centralization in the Central District of California, where class certification was denied in a previously-pending action involving financial advisors employed by defendant. Moving plaintiffs oppose transferring the litigation to that district, preferring instead the Eastern District of New York. We believe that the District of New Jersey provides a forum that will serve the convenience of all parties, since it is relatively near defendant's United States headquarters, and all pending actions and plaintiffs are concentrated on the east coast.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the District of New Jersey are transferred to the District of New Jersey and, with the consent of that court, assigned to the Honorable William J. Martini for coordinated or consolidated pretrial proceedings with the action pending there and listed on Schedule A.

SCHEDULE A
MDL No. 2280  IN RE: MORGAN STANLEY SMITH BARNEY LLC WAGE AND HOUR EMPLOYMENT PRACTICES LITIGATION
District of Connecticut

Howard Rosenblatt v. Morgan Stanley Smith Barney LLC, C.A. No. 3:11-01052
District of New Jersey
Nick Pontilena v. Morgan Stanley

Smith Barney LLC, C.A. No. 2:11-03121
Eastern District of New York

Denise Otten v. Morgan Stanley Smith Barney LLC, C.A. No. 1:11-02845

Jimmy Kuhn v. Morgan Stanley Smith Barney LLC, C.A. No. 2:11-02072
District of Rhode Island

Gregg Vanasse v. Morgan Stanley Smith Barney, LLC, C.A. No. 1:11-00250
NOTES
[*]  Judge W. Royal Furgeson, Jr. took no part in the decision of this matter.